Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-4 and 6-8 are presented for examination. Claims 2 and 5 are cancelled. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.
Response to Amendment/Response to Arguments
3.	Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. 
As the result, the rejection under 103 (US 2008/0275593 A1) in view of Lapham (US 2003/0050734)., has been maintained for claim 1, 3-4 and 6.  In addition, for newly added limitation new rejection has been introduced, (US 2008/0275593 A1) in view of Lapham (US 2003/0050734) further in view of Hedlund et al. (US 2018/0345494). Please the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2008/0275593 A1) in view of Lapham (US 2003/0050734).
Regarding claim 1 and 4, Johansson discloses a controller (robot controller 4) comprising: 
a processor (program executor 17, [0039], a processor unit including one or more central processing units (CPU), for handling main functions of the robot controller such as executing robot control programs, performing path planning, providing orders to the drive unit of the robot regarding movements of the manipulator such as desired position and velocity and generating motor references to the motors of the robot); 
at least one control target (robot 2); and 
a storage device (program storage 16), 
wherein the processor is configured to:  
store programs specifying a plurality of operations associated with the at least one control target in the storage device ([0035], program storage 16 for storage of a plurality of control programs, each program comprising program instructions including movement instructions for the manipulator and/or for the moving machine part or parts).
execute the programs ([0035], program executor 17 adapted to run the control programs and to generate instructions based on the movement instructions in the control program); 
case the at least one control target to operate according to the programs ([0034], [0037], The robot 4 (the motion planner 18) plans the movements of the movable machine part(s), based on the instructions received from the program executer 17, and generates reference values Ref1-Refx, including desired values for position and/or speed and/or of the machine actuators 31). 
wherein the plurality of control targets are a plurality of robots t 2), a plurality of operable tools (tool 9,), a plurality of rail axes ([0010], such as a drill, and opening and closing of a scrap press), a plurality of positioners ([0037, generates … position), or a combination of thereof.
Johansson does not specifically disclose manage control of the programs wherein when a program is called from one of the programs, the processor releases control of a group associated with the operable unit and specified in the called program, and obtain control of a group other than the group associated with the operable unit and specified in the called program.
However, Lapham discloses manage control of the programs (program execution module 18) wherein when a program is called from one of the programs, the processor releases control of a group associated with the operable unit and specified in the called program, and obtain control of a group other than the group associated with the operable unit and specified in the called program (Abstract, [0020], [0027], [0054], [0056], the general purpose computer (processor) includes a program execution module to selectively start and stop (obtain and release) processing of the program of robot instructions and to generate a plurality of robot move commands).
Since both of the cited prior art, Johansson and Lapham, are related to robot/robot tool control system, there are analogous art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the equipment control system of Lapham for the robot controller of Johansson in order to simultaneously control multiple automation devices program by provide a control system suitable for controlling a plurality of automation devices with mechanical joints and mechanical actuators to move the respective joints, par. [0028] of Lapham). 
Regarding claims 3 Johansson and Lapham disclose:
 Johansson discloses the processor executes the called program in parallel, the called program specifying the group associated with the control target and released by processor ([0013], [0036], control the movements of the robot and the actuator from one single control program, it possible to have one control program for the actuator and another control program for the robot, which programs are run parallel in synchronous operation on the same controller); and Lapham discloses in Par.[0028], running a plurality program simultaneously.
Regarding claim 6, Johansson discloses the processor comprises a sub-processor ([0039] The robot controller includes a processor unit including one or more central processing units (CPU), that executes the called program in parallel ([0013] [0039], have one control program for the actuator and another control program for the robot, which programs are run in parallel in synchronous operation on the same controller).
4.2	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2008/0275593 A1) in view of Lapham (US 2003/0050734) further in view of Hedlund et al. (US 2018/0345494).
Regarding claims 7-8, Johansson in view of Lapham discloses the limitation of claims 1 and 4, but fails to discloses the limitations of claims 7-8. However, Hedlund discloses the releasing and obtaining of the control are executed automatically (Abstract, the control unit is configured to automatically select which part of the program code to be executed next based on the position of the robot. [0011], deciding which part of the robot program code to be executed next, for example, when execution of the current part of the robot program has been stopped. The control unit may then switch to another part of the program code and by that execute another task based on the robot position. The start of execution of the selected program part can be made automatically, but this is not necessarily).
Since the cited prior art, Hedlund, Johansson and Lapham are related to robot/robot tool control system, there are analogous art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the teaching of Johansson and Lapham to robot control system of Hedlund in order to simultaneously control multiple automation devices program by provide a control system suitable for controlling a plurality of automation devices with mechanical joints and mechanical actuators to move the respective.
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruemmer et al. (US 2008/0009969A1) discloses at least one robot control window for each of the plurality of robots with the at least one robot control window configured to receive one or more commands for sending to the respective one of the plurality of robots. The user interface further includes a multi-robot common window comprised of information received from each of the plurality of robots.
Tanabe et al. (US 2011/0118874) discloses a robot controller which simultaneously controls N (N≧2) number of robots (R1 to Rn), provided with a main control unit (MCU), the main control unit including a main processor (MP) which prepares operational commands each of the N number of robots and a servo processor (SP) which uses the operational commands prepared by the main processor as the basis to calculate amounts of operation of servo motors which drive each of the robots.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119